In an action brought (1) to recover the purchase price of stock issued by the defendant corporation under the latter’s agreements with plaintiff to repurchase the same; and (2) to recover an amount deposited by plaintiff with defendant, order denying plaintiff’s motion to strike out as irrelevant the first and second affirmative defenses in the amended answer, pursuant to Civil Practice Rule 103, affirmed, with ten dollars costs and disbursements. The matter sought to be struck out is well and sufficiently pleaded. The allegations thereof are not irrelevant within the contemplation of Civil Practice Rule 103. The legal effect of the judgment heretofore entered in plaintiff’s favor in this action as severed, after the trial of the counterclaims, which judgment is claimed by plaintiff to be res judicata, will be the subject of determination on the trial, if evidence in support of the defenses, or either of them, is offered, Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.